—Appeal by the defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered June 17, 1997, convicting him of criminal sale of a controlled substance in the second degree and criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
*495Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he received the effective assistance of counsel (see, People v Baldi, 54 NY2d 137). The defendant’s attorney negotiated an advantageous plea agreement that substantially limited the defendant’s exposure to a lengthy term of imprisonment (see, People v Ladelokun, 192 AD2d 723).
Appellate review of the remaining issues raised by the defendant was effectively waived by him as part of his plea bargain. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1; People v Burk, 181 AD2d 74). Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.